 1   Aaron D. Ford
     Attorney General
 2   Daniel P. Nubel (Bar No. 13553)
     Deputy Attorney General
 3   OFFICE OF THE NEVADA ATTORNEY GENERAL
     100 N. Carson Street
 4   Carson City, Nevada 89701
     T: 775.684.1225
 5   E. DNubel@ag.nv.gov
 6   James J. Pisanelli., Bar No. 4027
     Todd L. Bice, Bar No. 4534
 7   Jordan T. Smith, Bar No. 12097
     Emily Buchwald, Bar No. 13442
 8   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
 9   Las Vegas, Nevada 89101
     T: 702.214.2100
10   E. JTS@pisanellibice.com
     Special Deputy Attorneys General
11
     Martin G. Malsch, Esq.
12   EGAN, FITZPATRICK, MALSCH & LAWRENCE, PLLC
     1776 K Street N.W., Suite 200
13   Washington, D.C. 20006
     T: (202) 466-3106
14   E: mmalsch@nuclearlawyer.com
     Special Deputy Attorneys General
15
     Attorneys for the State of Nevada
16
17                               UNITED STATES DISTRICT COURT
18                                       DISTRICT OF NEVADA
19   STATE OF NEVADA,                                Case No.: 3:18-cv-569-MMD-CBC
        Plaintiff,
20
             v.
21                                                   SECOND STIPULATION AND ORDER
     UNITED STATES, ET AL.,                          REGARDING REINSTATED MOTIONS
22       Defendants,
23         and
24   STATE OF SOUTH CAROLINA,
         Intervenor-Defendant.
25
26
27
28

                                                 1
 1          Plaintiff State of Nevada and the United States Defendants, by and through their
 2   respective undersigned counsel of record, hereby stipulate and agree as follows:
 3          1.      On April 30, 2019, the Court denied certain motions as moot after staying the case
 4   following Nevada’s interlocutory appeal from the denial of its motion for preliminary injunction.
 5   (ECF No. 112.) The Court stated: “All remaining pending motions (ECF Nos. 88, 92, 93, 108) are
 6   denied as moot and without prejudice to the moving parties to request that the motion, if fully
 7   briefed, be reinstated, or to filing a renewed motion within 14 days from the Ninth Circuit’s
 8   decision on Nevada’s interlocutory appeal.”
 9          2.      On August 15, 2019, after the Ninth Circuit dismissed Nevada’s appeal as moot,
10   Nevada filed a Motion to Lift District Court Stay and Motion to Establish Briefing Schedule.
11   (ECF No. 116.) Nevada requested that the Court lift the previously imposed stay, set a briefing
12   schedule on Nevada’s request to amend its complaint, and stay the 14-day deadline to renew or
13   reinstate the motions previously denied as moot.
14          3.      On August 20, 2019, the Court entered an order lifting the stay and established a
15   briefing schedule on the motion for leave to amend, but still allowed all parties, if they chose, to
16   have certain motions renewed or reinstated sooner. (ECF No. 118.) The Court explained that it
17   was “permitting the parties to choose the route that is most efficacious for them in either
18   reinstating or renewing the motions the court relevantly denied as moot per the April order.” The
19   Court “ordered that the parties who filed motions that were denied without prejudice when the
20   Court imposed the stay may (1) elect to seek reinstatement of the prior motions within 14 days
21   from the date of this order or (2) file renewed motions within 14 days from the Court’s ruling on
22   Nevada’s motion for leave to amend its Complaint.”
23          4.      On August 21, 2019, the United States Defendants filed a Notice of Reinstatement
24   of Motions for Protective Order (ECF No. 92) and Motion to Dismiss (ECF No. 93).
25   (ECF No. 120.) The United States “request[ed], however, that any hearing or ruling on these
26   Motions be delayed until either 1) the Court’s August 30 deadline for filing a motion for leave to
27   amend the compliant expires without filing of any motion or 2) the Court has a chance to rule on
28

                                                        2
 1   any motion to amend the complaint.” The Court granted the request to reinstate on August 23,
 2   2019. (ECF No. 122).
 3          5.     Nevada reinstated its Countermotion to Conduct Discovery on September 3, 2019.
 4   (ECF No. 129.) The Honorable Carla Baldwin Carry, U.S. Magistrate Judge, granted Nevada’s
 5   request to reinstate its countermotion for leave to conduct discovery on October 3, 2019.
 6   (ECF No. 133.)
 7          6.     In the meantime, the parties stipulated that judicial economy will be served if the
 8   Court extended Nevada’s deadline to file any response to the United States’ reinstated Motion for
 9   Protective Order (ECF Nos. 92, 120) and reinstated Motion to Dismiss (ECF Nos. 93, 120) until
10   14 days after the Court rules on Nevada’s forthcoming motion to amend the complaint.
11   (ECF No. 127.)
12          7.     The parties also stipulated to extend the United States’ deadline to file any
13   response to Nevada’s Countermotion for Leave to Conduct Discovery until 14 days after the
14   Court rules on Nevada’s forthcoming motion to amend the complaint. (Id.).
15          8.     The Court entered an order on the parties’ stipulation on September 3, 2019.
16   (ECF No. 130.)
17          9.     On October 21, 2019, the Court granted Nevada’s Motion for Leave to File an
18   Amended Complaint, in part, allowing Nevada to request removal of the plutonium and assert a
19   cause of action for common law nuisance. (ECF No. 126.)
20          10.    Following the Court’s ruling on Nevada’s Motion for Leave to Amend, Nevada
21   and the United States have met and conferred. The parties agree that judicial economy will be
22   served by withdrawing all pending reinstated motions and countermotions, including the
23   United States’ Motions for Protective Order, Motion to Dismiss, (ECF Nos. 92, 93, 120), and
24   Nevada’s Countermotion to Conduct Discovery. (ECF Nos. 108, 129.) By withdrawing these
25   motions, the parties do not waive any arguments or rights.
26          11.    Nevada will re-serve its discovery requests and the United States will respond as
27   necessary.
28

                                                     3
 1           12.     The United States intends to file a motion to dismiss Nevada’s Amended
 2   Complaint. The parties have agreed to the following briefing scheduled:
 3                   a.     The United States shall file its motion to dismiss on or before
 4                          November 15, 2019;
 5                   b.     Nevada shall file its response to the motion to dismiss on or before
 6                          December 9, 2019;
 7                   c.     The United States shall file any reply in support of the motion on or before
 8                          December 23, 2019.
 9           13.     The parties agree that the foregoing stipulation will conserve judicial resources and
10   streamline the litigation.
11           14.     By entering into this stipulation, the parties do not waive any arguments or rights.
12   DATED this 25th day of October 2019.                  DATED this 25th day of October 2019.

13   By:     /s/ Jordan T. Smith                           By:      /s/ David Negri
           James J. Pisanelli., Bar No. 4027                     Jean E. Williams
14         Todd L. Bice, Bar No. 4534                            David L. Negri
           Jordan T. Smith, Bar No. 12097                        U.S. Department of Justice
15         PISANELLI BICE PLLC                                   Environment & Natural Resources Div.
           400 South 7th Street, Suite 300
16         Las Vegas, Nevada 89101                               c/o U.S. Attorney’s Office
                                                                 800 Park Blvd., #600
17         Attorneys for the State of Nevada                     Boise, Idaho 83712
                                                                 Attorneys for the United States
18
19
                                                   IT IS SO ORDERED.
20
21                                                 MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
22
                                                          October 25, 2019
                                                   DATED:_____________________________
23
24
25
26
27
28

                                                       4
